DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed November 21, with respect to the rejection(s) of claim(s) 1-8 under U.S.C. 102 and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20210176656 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0220486 A1 to TSENG et al. (“Tseng”) [cited in the parent application and listed on IDS] in view of U.S. Publication No. 2021/0176656 A1 to Sang et al. (“Sang”).
As to claim 1, Tseng discloses a communication system (para. 0043, communication system 300) including a host computer (fig. 3, para. 0043, Source Cell 5G-WB serving base station) comprising: processing circuitry configured to provide user data (para. 0009, processor for transmitting RRC suspend message to UE); and a communication interface configured to initiate transmission of the user data to a communication network for transmission to a user equipment (UE) wherein the communication network comprises at least one base station having a radio interface and base station processing circuitry (para. 0043, fig. 3, note antenna on top of Source Cell 5G-WB serving base station for transmission to UE over intra-RAT wireless communication (i.e. collectively the UE, source cell and target cell form an intra-RAT wireless communication network)  of a RRC suspend message, i.e. user data; note the network includes NR NB_IoT, i.e. taken to be at least one base station with antenna taken to be a radio interface; para. 0010, processor of NR NB_IoT), the base station processing circuitry configured to: receive, from the UE in a Radio Resource Control (RRC) INACTIVE state, a request to resume communication (para. 0045-0047, UE is in RRC inactive state, UE sends RRC resume procedure to target cell); and in response to receiving the request to resume communication, and without first sending to the UE an instruction to resume, send, to the UE, an instruction to release and redirect (para. 0051, target cell 306 may require UE 302 to build a new RRC connection by sending RRC resume response (new RRC connection) to UE 302.  Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306; note: this RRC resume response is not “an instruction to resume”, thus the negative limitation is met).
Tseng does not expressly disclose without sending to the UE an RRC resume response, send to the UE, an RRC Release message comprising redirection information, wherein the RRC Release message comprising the redirection information is sent to the UE in the RRC INACTIVE state without first sending an RRC resume response to the UE in the RRC INACTIVE state.
Sang discloses cell selection occurs when leaving RRC_Connected Mode (and entering RRC_Idle), the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).  Examiner notes no RRC resume response is sent, therefore the negative limitations are met.  
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 2, Tseng and Sang further discloses the communication system of claim 1 wherein the request to resume communication comprises an RRCResumeRequest message (Tseng, para. 0046-0047, RRC resume procedure; claim 6, RRC resume procedure comprises RRC resume request).  In addition, as the primary reference discloses the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claim 3, Tseng does not further disclose the communication system of claim 1, wherein the redirection information identifies a Radio Access Technology (RAT) in which cell selection is to be performed.
Sang discloses for LTE or NR, cell selection criterion “S” defines that a cell is selectable (para. 0166); the eNB may direct the UE towards a specific RF carrier by including “redirected carrier info” within RRC Connection Release, if any. Then the UE performs cell selection or reselection, camps on the (re)selected cell (para. 0168).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC Connection Release of Sang into the invention of Tseng. The suggestion/motivation would have been to start neighboring cell measurements and monitoring and acquiring system information (Sang, para. 0168). Including the RRC Connection Release of Sang into the invention of Tseng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sang.
As to claim 4, Tseng and Sang further discloses the communication system of claim 1, wherein a Radio Access Technology (RAT) in which cell selection is to be performed comprises a New Radio (NR) frequency or a Long Term Evolution (LTE) frequency (Tseng, para. 0045, NR NB-IoT cell; Sang, para. 0166, LTE, NR).  In addition, as the primary reference discloses the instant claim limitations, the same suggestion/motivation of claim 1 applies.
As to claims 5-8, see similar rejections to claims 1-4, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463